ORDER

PER CURIAM.
AND NOW, this 19th day of April, 2002, upon consideration of the Report and Recommendations of the Disciplinary Board *242of the Supreme Court of Pennsylvania dated February 25, 2002, the Petition for Reinstatement is granted.
■ Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Board in the investigation and processing of the Petition for Reinstatement.
Mr. Justice Saylor dissents, as he would, at a minimum, adopt the recommendation of the Hearing Committee that an independent auditor audit petitioner’s handling of client funds for a period of three years and submit a report to the Board.